DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1, 4-5, 9-15, and 17-25, and 27 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/05/2021, with respect to the rejection(s) of claims 1-26 has been fully considered and the results as followings:
On pages 2-17 of Applicant’s remarks, Applicant indicated the cancellation of claims 2-3, 6-8, 16, and 26 and addition of claim 27.
On pages 18-23 of Applicant’s remarks, Applicant argues that the combination of Takenaka and Biggs does not teach the amended limitations of “only the contact portion is a part that makes direct or indirect contact with a user.” Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.
On pages 23-27 of Applicant’s remarks, Applicant argues that Delson does not disclose the intervening component and the second intervening component connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration. The contact mechanism-side component is a component that performs the asymmetric vibration relative to gives force based on the asymmetric vibration and having a directional component along the first axis to the contact portion and that permits movement of the contact portion relative to the body portion in a direction along an axis having a different orientation than the first axis. In addition, the second intervening component gives force based on the second asymmetric vibration and having a directional component along the second axis to the contact portion and that permits movement of the contact portion relative to the body portion in a direction along an axis having a different orientation than the second axis.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 12/08/2020, the rejection relied upon the combination of Takenaka and Biggs to disclose the base mechanism includes a base mechanism-side component (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30 and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4), and
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9: the electronic damping controller 910 includes a memory for storing a plurality of electronic voltage damping signals that can be applied based on the actuation signal and/or the specific pattern of vibrational ringing produced by a particular user interface device 902 when providing haptic feedback. Furthermore, the damping voltage control signal 912 waveform can be modified by elements of the electronic damping controller 910 in order to accommodate the strength and/or waveform type of the detected actuation signal 918 from the user interface device 902. Accordingly, once the damping voltage control signal 912 is selected by the electronic damping controller 910, the damping voltage control signal 912 may be amplified or dampened in accordance with the detected actuation signal 918. The electronic damping controller 910 may be digital, analog, or a combination thereof. In a digital signal processing implementation, the required electronic damping voltage signal profiles may be stored in a digital format and a digital-to-analog converter and/or an amplifier can be used to generate the damping voltage control signal 912 to apply to the actuator. In other embodiments, the electronic damping controller comprises a microprocessor, a memory, an analog-to-digital converter, a digital-to-analog converter, and amplifiers).

The combination of Takenaka and Biggs for not explicitly disclose the pseudo force sense generation apparatus comprising multiple haptic generators each connected to the body portion and the contact portion via an intervening component.

Delson discloses a plurality embodiments including the pseudo force sense generation apparatus comprising multiple haptic generators each connected to the body portion and the contact portion via an intervening component as recited in the limitations of 
an intervening component; and a second intervening component (Delson: [0167]-[0170], [0181] and FIG. 10-30: The vibration actuators 202, 204 are desirably attached in a relatively rigid fashion to the vibration device enclosure or base. Rigid attachment provides a common base to the vibration device 200, upon which forces from both vibration actuators 202, 204 are applied. In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding. The combined force generated by the vibration device 200 is the vector sum of the vibration forces from both of the actuators 202, 204, and is shown in FIG. 10 as vector F.sub.combin), 
wherein the base mechanism further includes a second base mechanism-side component, the contact mechanism further includes a second contact mechanism-side component which performs second asymmetric vibration relative to the second base mechanism-side component (Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding),
the contact mechanism-side component is a component that performs the asymmetric vibration relative to the base mechanism-side component along a first axis, the second contact mechanism-side component is a component that performs the second asymmetric vibration relative to the second base mechanism-side component along a second axis (Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding),
the intervening component is positioned between the contact portion and a body portion that supports the base mechanism-side component and the second base mechanism-side component (Delson: [0167]-[0170], [0181] and FIG. 10-30: These forces can be transmitted through the base 104 of the actuator 100 to an object that the actuator is mounted to (not shown). The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the second intervening component is positioned between the body portion and the contact portion (Delson: [0167]-[0170], [0181] and FIG. 10-30: These forces can be transmitted through the base 104 of the actuator 100 to an object that the actuator is mounted to (not shown). The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism (Delson: [0167]-[0170], [0181] and FIG. 10-30: The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the intervening component is a component that gives force based on the asymmetric vibration and having a directional component along the first axis to the contact portion and that permits movement of the contact portion relative to the body portion in a direction along an axis having a different orientation than the first axis (Delson: [0167]-[0170], [0181] and FIG. 10-30),
the second intervening component is a component that gives force based on the second asymmetric vibration and having a directional component along the second axis to the contact portion and that permits movement of the contact portion relative to the body portion in a direction along an axis having a different orientation than the second axis (Delson: [0167]-[0170], [0181] and FIG. 10-30), and
the contact portion is a component that is given force which is based on at least one of the asymmetric vibration and the second asymmetric vibration and that performs asymmetric motion based on at least one of the asymmetric vibration and the second asymmetric vibration (Delson: [0167]-[0170], [0181] and FIG. 10-30).
Therefore, in view of teachings by Takenaka, Biggs, and Delson it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka and Biggs to include the pseudo force sense generation apparatus as claimed, as suggested by Delson. The motivation for this is to implement a known alternative method for attaching haptic actuators in an object.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/29/2021 is/are compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (Takenaka – US 2017/0254662 A1) in view of Biggs et al. (Biggs – US 2014/0085065 A1) and Nakamura et al. (Nakamura – US 2007/0091063 A1).

As to claim 1, Takenaka discloses a pseudo force sense generation apparatus comprising: 
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented), 
the base mechanism includes a base mechanism-side component (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30;
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component among components of the base mechanism and the contact mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the ,
the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion (Takenaka: [0057] and FIG. 1),
wherein
the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30), and
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30).

Takenaka does not explicitly disclose the limitations of wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism,
the base mechanism includes a base mechanism-side component;
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component among components of the base mechanism and the contact mechanism, only the contact portion is a part that makes direct or indirect contact with a user, and
the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion,
wherein
the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon, and
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism.

However, it has been known in the art of haptic generation to implement a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism,
the base mechanism includes a base mechanism-side component;
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component among components of the base mechanism and the contact mechanism, 
the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion,
wherein
the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon, and
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism, as suggested by Biggs, which discloses 
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the base mechanism includes a base mechanism-side component (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4);
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component among components of the base mechanism and the contact mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9: the electronic damping controller 910 includes a memory for storing a plurality of electronic voltage damping signals that can be applied based on the actuation signal and/or the specific pattern of vibrational ringing produced by a particular user interface device 902 when providing haptic feedback. Furthermore, the damping voltage control signal 912 waveform can be modified by elements of the electronic damping controller 910 in order to accommodate the strength and/or waveform type of the detected actuation signal 918 from the user interface device 902. Accordingly, once the damping voltage control signal 912 is selected by the electronic damping controller 910, the damping voltage control signal 912 may be amplified or dampened in accordance with the detected actuation signal 918. The electronic damping controller 910 may be digital, analog, or a combination thereof. In a digital signal processing implementation, the required electronic damping voltage signal profiles may be stored in a digital format and a digital-to-analog converter and/or an amplifier can be used to generate the damping voltage control signal 912 to apply to the actuator. In other embodiments, the electronic damping controller comprises a microprocessor, a memory, an analog-to-digital converter, a digital-to-analog converter, and amplifiers), 
the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: One application of interest for this model is a hand held 
wherein
the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon (Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9), and
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9).
Therefore, in view of teachings by Takenaka and Biggs, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka to include a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism, the base mechanism includes a base mechanism-side component; the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component among components of the base mechanism and the contact mechanism, the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion, wherein the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon, and the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism, as suggested by Biggs. The motivation for this is to selectively choose appropriate masses of materials to effectively presenting haptic feedbacks to a user.

The combination of Takenaka and Biggs does not explicitly disclose only the contact portion is a part that makes direct or indirect contact with a user, and the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion.

However, it has been known in the art of haptic feedback device design to implement only the contact portion is a part that makes direct or indirect contact with a user, and the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion, Nakamura, which discloses only the contact portion is a part that makes direct or indirect contact with a user (Nakamura: Abstract, [0025], [0045]-[0046], [0067], FIG. 1, and FIG. 13: FIG. 13 is a view showing a haptic presentation device 1301 in which both the eccentric rotator A 812 and the eccentric rotator B 813 are made one pair and three such pairs are arranged in an orthogonal coordinate system. Reference numeral 1310 in the drawing denotes an eccentric rotator; and 1311, a motor to drive , and the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion (Nakamura: Abstract, [0013], [0025], [0045]-[0046], [0060]-[0067], FIG. 1, and FIG. 13: a haptic information presentation system includes a haptic presentation unit having two eccentric rotators, and a control unit that independently changes a frequency and an intensity of a force and/or a force sensation by inverting rotation directions of the two eccentric rotators).
Therefore, in view of teachings by Takenaka, Biggs, and Nakamura, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka and Biggs to include only the contact portion is a part that makes direct or indirect contact with a user, and the pseudo force sense generation apparatus presents force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion, as suggested by Nakamura. The motivation for this is to implement a known alternative method for providing human sensory characteristic of a haptic feedback to a user.

As to claim 4, Takenaka, Biggs, and Nakamura disclose the limitations of claim 1 further comprising the pseudo force sense generation apparatus according to Claim 1, wherein the mass of the contact mechanism is greater than zero and not more than one third of the mass of the base mechanism, or the mass of the contact mechanism is greater than zero and not more than one third of the mass of the system (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems).

As to claim 25, Takenaka, Biggs, and Nakamura disclose the limitations of claim 1 further comprising the pseudo force sense generation apparatus according to any one of Claims 1, 9, 13, 14, 18, and 19, wherein
a waveform pattern of force given by the contact mechanism to the skin or mucous membrane represents force that is in a predetermined direction and has an absolute value equal to or greater than a first threshold in a first time segment (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10 and Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0076]-[0078], FIG. 1, FIG. 3-4 and FIG. 9: the electronic damping controller 910 includes a memory for storing a plurality of electronic voltage damping signals that can be applied based on the actuation signal and/or the specific pattern of vibrational ringing produced by a particular user interface device 902 when providing haptic feedback. Furthermore, the damping voltage control signal 912 waveform can be modified by elements of the electronic damping controller 910 in order to accommodate the strength and/or waveform type of the detected actuation signal 918 from the user interface device 902. Accordingly, once the damping voltage control signal 912 is selected by the electronic damping controller 910, the damping voltage control signal 912 , and
force that is in an opposite direction to the predetermined direction and has an absolute value within a second threshold smaller than the first threshold in a second time segment different from the first time segment (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10 and Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0076]-[0078], FIG. 1, FIG. 3-4 and FIG. 9), and
the first time segment is shorter than the second time segment (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0076]-[0078], FIG. 1, FIG. 3-4 and FIG. 9).

As to claim 27, Takenaka, Biggs, and Nakamura discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 1; thus, claim 27 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
a pseudo force sense generation method using a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30), and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306), wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the base mechanism includes a base mechanism-side component (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30), 
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented), and
among components of the base mechanism and the contact mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10), only the contact portion is a part that makes direct or indirect contact with a user (Nakamura: Abstract, [0025], [0045]-[0046], [0067], FIG. 1, and FIG. 13: FIG. 13 is a view showing a haptic presentation device 1301 in which both the eccentric rotator A 812 and the eccentric rotator B 813 are made one pair and , wherein
the pseudo force sense generation method comprises presenting force sense to the user based on the asymmetric motion in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion (Nakamura: Abstract, [0013], [0025], [0045]-[0046], [0060]-[0067], FIG. 1, and FIG. 13: a haptic information presentation system includes a haptic presentation unit having two eccentric rotators, and a control unit that independently changes a frequency and an intensity of a force and/or a force sensation by inverting rotation directions of the two eccentric rotators), wherein
the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon (Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9 and Nakamura: Abstract, [0013], [0025], [0045]-[0046], [0060]-[0067], FIG. 1, and FIG. 13: a haptic information presentation system includes a haptic presentation unit having two eccentric rotators, and a control unit that independently changes a frequency and an intensity of a force and/or a force sensation by inverting rotation directions of the two eccentric rotators), and
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30, Biggs: Abstract, [0050]-[0052], [0071]-[0075], Nakamura: Abstract, [0013], [0025], [0045]-[0046], [0060]-[0067], FIG. 1, and FIG. 13: a haptic information presentation system includes a haptic presentation unit having two eccentric rotators, and a control unit that independently changes a frequency and an intensity of a force and/or a force sensation by inverting rotation directions of the two eccentric rotators).

Claims 5 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (Takenaka – US 2017/0254662 A1) in view of Biggs et al. (Biggs – US 2014/0085065 A1) and Nakamura et al. (Nakamura – US 2007/0091063 A1) and further in view of Delson et al. (Delson – US 2012/0232780 A1).

As to claim 5, Takenaka, Biggs, and Nakamura disclose the limitations of claim 1 except for the claimed limitations of the pseudo force sense generation apparatus according to Claim 1, wherein an average amplitude of vibration of the contact mechanism is greater than an average amplitude of vibration of the base mechanism, or than an average amplitude of vibration of the system.
However, it has been known in the art of haptic feedback to implement wherein an average amplitude of vibration of the contact mechanism is greater than an average amplitude of vibration of the base mechanism, or than an average amplitude of vibration of the system, as suggested by Delson, which discloses wherein an average amplitude of vibration of the contact mechanism is greater than an average amplitude of vibration of the base mechanism, or than an average amplitude of vibration of the system (Delson: Abstract, [0167], [0312]-[0313], [0322], and FIG. 1: The vibration force and torques are transferred from Vibration Actuators to average amplitude of vibration of the contact mechanism is greater than an average amplitude of vibration of the base mechanism since the force transferred from the contact mechanism to the base mechanism).
Therefore, in view of teachings by Takenaka, Biggs, Nakamura and Delson it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka,  Biggs and Nakamura to include wherein an average amplitude of vibration of the contact mechanism is greater than an average amplitude of vibration of the base mechanism, or than an average amplitude of vibration of the system, as suggested by Delson. The motivation for this is to implement a known alternative method for attaching haptic actuators in an object.

As to claim 22, Takenaka, Biggs, Nakamura and Delson disclose the limitations of claim 1 further comprising the pseudo force sense generation apparatus according to any one of Claims 1, further comprising:
a third contact mechanism that performs periodical third asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26) and gives force based on the third asymmetric motion to skin or mucous membrane with which the third contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10), wherein
a mass of the third contact mechanism is smaller than the mass of the base mechanism, or the mass of the third contact mechanism is smaller than the mass of the system (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4).

As to claim 23, Takenaka, Biggs, Nakamura and Delson disclose the limitations of claim 22 further comprising the pseudo force sense generation apparatus according to Claim 22, wherein the asymmetric motion of the contact mechanism and the third asymmetric motion of the third contact mechanism are independent from each other relative to the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 24, Takenaka, Biggs, Nakamura and Delson disclose the limitations of claim 22 further comprising the pseudo force sense generation apparatus according to Claim 22, wherein the asymmetric motion of the contact mechanism and the third asymmetric motion of the third contact mechanism are asymmetric vibrations relative to the base mechanism-side component along axes different from each other (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

Claims 9-10, 12-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (Takenaka – US 2017/0254662 A1) in view of Biggs et al. (Biggs – US 2014/0085065 A1) and further in view of Delson et al. (Delson – US 2012/0232780 A1).

As to claim 9, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 1; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30);
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306);
an intervening component; and a second intervening component (Delson: [0167]-[0170], [0181] and FIG. 10-30: The vibration actuators 202, 204 are desirably attached in a relatively rigid fashion to the vibration device enclosure or base. Rigid attachment provides a common base to the vibration device 200, upon which forces from both vibration actuators 202, 204 are applied. In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding. The combined force generated by the vibration device 200 is the vector sum of the vibration forces from both of the actuators 202, 204, and is shown in FIG. 10 as vector F.sub.combin) wherein a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)), 
the base mechanism includes a base mechanism-side component (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30 and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4),
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9: the electronic damping controller 910 includes a memory for storing a plurality of electronic voltage damping signals that can be applied based on the actuation signal and/or the specific pattern of vibrational ringing produced by a particular user interface device 902 when providing haptic feedback. Furthermore, the damping voltage control signal 912 waveform can ;
the base mechanism further includes a second base mechanism-side component, the contact mechanism further includes a second contact mechanism-side component which performs second asymmetric vibration relative to the second base mechanism-side component (Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding),
the contact mechanism-side component is a component that performs the asymmetric vibration relative to the base mechanism-side component along a first axis, the second contact mechanism-side component is a component that performs the second asymmetric vibration relative to the second base mechanism-side component along a second axis (Delson: [0167]-,
the intervening component is positioned between the contact portion and a body portion that supports the base mechanism-side component and the second base mechanism-side component (Delson: [0167]-[0170], [0181] and FIG. 10-30: These forces can be transmitted through the base 104 of the actuator 100 to an object that the actuator is mounted to (not shown). The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the second intervening component is positioned between the body portion and the contact portion (Delson: [0167]-[0170], [0181] and FIG. 10-30: These forces can be transmitted through the base 104 of the actuator 100 to an object that the actuator is mounted to (not shown). The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism (Delson: [0167]-[0170], [0181] and FIG. 10-30: The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the intervening component is a component that gives force based on the asymmetric vibration and having a directional component along the first axis to the contact portion and that permits movement of the contact portion relative to the body portion in a direction along an axis having a different orientation than the first axis (Delson: [0167]-[0170], [0181] and FIG. 10-30),
the second intervening component is a component that gives force based on the second asymmetric vibration and having a directional component along the second axis to the contact portion and that permits movement of the contact portion relative to the body portion in a direction along an axis having a different orientation than the second axis (Delson: [0167]-[0170], [0181] and FIG. 10-30), 
the contact portion is a component that is given force which is based on at least one of the asymmetric vibration and the second asymmetric vibration and that performs asymmetric motion based on at least one of the asymmetric vibration and the second asymmetric vibration (Delson: [0167]-[0170], [0181] and FIG. 10-30) and
the intervening component and the second intervening component connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented, Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9: the electronic damping controller 910 includes a memory for storing a plurality of Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding).

As to claim 10, Takenaka, Biggs, and Delson disclose the limitations of claim 9 further comprising the pseudo force sense generation apparatus according to Claim 9, wherein
the intervening component is a component with a rigidity in a direction along the first axis being higher than a rigidity in the direction along the axis having a different orientation than the first axis, and is attached between the base mechanism-side component and the body portion, or is attached between the contact mechanism-side component and the contact portion (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30: This embodiment is similar to the embodiments shown in FIGS. 6A-B and 7-B in that actuator 140 includes a moving mass 142 including a permanent magnet, a base 144, and an electromagnet 146 coupled to the base 144 and at least partly surrounding the moving mass 142. The electromagnet 146 may be, e.g., rigidly or semi-rigidly coupled such that a vibration force is transmitted from the actuator 140 to the base 144, for instance to enable a user to perceive the vibration force. In this embodiment, a pair of permanent magnets 148 is attached to the base and are in operative relation to the moving magnet 142 at either end as shown in the side view of FIG. 8A), and
the second intervening component is a component with a rigidity in a direction along the second axis being higher than a rigidity in the direction along the axis having a different orientation than the second axis, and is attached between the second base mechanism-side component and the body portion, or is attached between the second contact mechanism-side component and the contact portion (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30: This embodiment is similar to the embodiments shown in FIGS. 6A-B and 7-B in that actuator 140 includes a moving mass 142 including a permanent magnet, a base 144, and an electromagnet 146 coupled to the base 144 and at least partly surrounding the moving mass 142. The electromagnet 146 may be, e.g., rigidly or semi-rigidly coupled such that a vibration force is transmitted from the actuator 140 to the base 144, for instance to enable a user to perceive the vibration force. In this embodiment, a pair of permanent magnets 148 is attached to the base and are in operative relation to the moving magnet 142 at either end as shown in the side view of FIG. 8A).

As to claim 12, Takenaka, Biggs, and Delson disclose the limitations of claim 9 further comprising the pseudo force sense generation apparatus according to Claim 9, wherein
the intervening component is a sliding mechanism including a rail portion and a sliding portion slidably supported in the rail portion (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: One embodiment of an electroactive polymer system is now described with reference to the electroactive polymer module 100. An electroactive polymer actuator slides an output plate 102 (e.g., sliding surface) relative to a fixed plate 104 (e.g., fixed surface) when energized by a high voltage. The plates 102, 104 are separated by steel balls and have features that constrain movement to the desired direction, limit travel, and withstand drop tests. For integration into a mobile device, the top plate 102 may be attached to an inertial mass such as the battery or the touch surface, screen, or display of the mobile device. In the embodiment illustrated in FIG. 1, the top plate 102 of the electroactive polymer module 100 is comprised of a sliding surface that mounts to an inertial mass or back of a touch surface that can move bi-directionally as indicated by arrow 106. Between the output plate 102 and the fixed plate 104, the electroactive polymer module 100 comprises at least one electrode 108, optionally at least one divider 110, and at least one bar 112 that attach to the sliding surface, e.g., the top plate 102. Frame and divider segments 114 attach to a fixed surface, e.g., the bottom plate 104), the rail portion is positioned in an orientation along a sliding axis having a different orientation than the first axis (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), the sliding portion is slidable along the sliding axis (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4), and the rail portion is attached to the base mechanism-side component side and the sliding portion is attached to the body portion side, or the rail portion is attached to the contact mechanism-side component side and the sliding portion is attached to the contact portion side (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4), and
the second intervening component is a second sliding mechanism including a second rail portion and a second sliding portion slidably supported in the second rail portion (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: An electroactive polymer actuator slides an output plate 102 (e.g., sliding surface) relative to a fixed plate 104 (e.g., fixed surface) when energized by a high voltage. The plates 102, 104 are separated by steel balls and have features that constrain movement to the desired direction, limit travel, and withstand drop tests. For integration into a mobile device, the top plate 102 may be attached to an inertial mass such as the battery or the touch surface, screen, or display of the mobile device), the second rail portion is positioned in an orientation along a second sliding axis having a different orientation than the second axis (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), the second sliding portion is slidable along the second sliding axis, and the second rail portion is attached to the second base mechanism-side component side and the second sliding portion is attached to the body portion side, or the second rail portion is attached to the second contact mechanism-side component side and the second sliding portion is attached to the contact portion side (Biggs: Abstract, [0032], [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4).

As to claim 13, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation claims 1; thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306) wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the base mechanism includes a base mechanism-side component (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30 and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4),
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 
wherein the base mechanism further includes a second base mechanism-side component, the contact mechanism further includes a second contact mechanism-side component which performs second asymmetric vibration relative to the second base mechanism-side component (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the contact mechanism-side component is a component that performs the asymmetric vibration relative to the base mechanism-side component along the first axis (Takenaka: [0060], Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the second contact mechanism-side component is a component that performs the second asymmetric vibration relative to the second base mechanism-side component along the second axis (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
a body portion is attached to the base mechanism-side component or integral with the base mechanism-side component, and the contact mechanism-side component is capable of vibrating relative to the base mechanism-side component along the first axis (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the contact portion is attached to the second contact mechanism-side component or integral with the second contact mechanism-side component, and is capable of vibrating relative to the second base mechanism-side component along the second axis (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the first axis and the second axis are in different orientations, and a relative position of the second axis to the first axis is fixed or limited (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), 
the contact portion is a component that is given force which is based on at least one of the asymmetric vibration and the second asymmetric vibration and that performs asymmetric motion based on at least one of the asymmetric vibration and the second asymmetric vibration Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30)
the contact mechanism-side component is attached to the second base mechanism-side component or the contact mechanism-side component and the second base mechanism-side component are integral (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and
the contact mechanism-side component and the second base mechanism-side component connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented, Biggs: Abstract, [0050]-[0052], [0071]-[0075], [0077], FIG. 1, FIG. 3-4 and FIG. 9: the electronic damping controller 910 includes a memory for storing a plurality of electronic voltage damping signals that can be applied based on the actuation signal and/or the specific pattern of vibrational ringing produced by a particular user interface device 902 when providing haptic feedback. Furthermore, the damping voltage control signal 912 waveform can be modified by elements of the electronic damping controller 910 in order to accommodate the strength and/or waveform type of the detected actuation signal 918 from the user interface device 902. Accordingly, once the damping voltage control signal 912 is selected Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding).

As to claim 14, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 1; thus, claim 14 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306) wherein a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems))
the contact mechanism has a first movable mechanism which performs asymmetric vibration along the first axis relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10, Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), a first leaf spring mechanism which performs the asymmetric vibration together with the first movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and a contact portion which is at least partially positioned outside the first leaf spring mechanism and performs asymmetric motion based on the asymmetric vibration of the first leaf spring mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the first leaf spring mechanism elastically deforms in the direction along the second axis when force in the direction along the second axis having a different orientation than the first axis is given, and gives force in the direction along the first axis to the contact portion when force in the direction along the first axis is given from the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), 
the contact mechanism further includes a second movable mechanism which performs a second asymmetric vibration along the second axis relative to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and
a second leaf spring mechanism which performs the second asymmetric vibration together with the second movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the contact portion performs asymmetric vibration based on the second asymmetric vibration of the second leaf spring mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the second leaf spring mechanism elastically deforms in the direction along the first axis when force in the direction along the first axis is given, and gives force in the direction along the second axis to the contact portion when force in the direction along the second axis is given from the second movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and
the first leaf spring mechanism and the second movable mechanism connect the base mechanism side to the contact portion side (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) which performs asymmetric motion relative to the base mechanism based on at least one of the asymmetric vibration and the second asymmetric vibration (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30).

As to claim 15, Takenaka, Biggs, and Delson disclose the limitations of claim 14 further comprising the pseudo force sense generation apparatus according to Claim 14, wherein
the first leaf spring mechanism has a first leaf spring portion and a second leaf spring portion arranged in the direction along the first axis (Biggs: Abstract, [0038], [0050]-[0052], Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
one end of the first movable mechanism supports one end of the first leaf spring portion, and another end of the first leaf spring portion supports the contact portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
another end of the first movable mechanism supports one end of the second leaf spring portion, and another end of the second leaf spring portion supports the contact portion, the other end of the first leaf spring portion and the other end of the second leaf spring portion are positioned between the one end of the first leaf spring portion and the one end of the second leaf spring portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30).

As to claim 17, Takenaka, Biggs, and Delson disclose the limitations of claim 14 further comprising the pseudo force sense generation apparatus according to Claim 14, wherein
the second leaf spring mechanism has a third leaf spring portion and a fourth leaf spring portion arranged in the direction along the second axis (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4  and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26),
one end of the second movable mechanism supports one end of the third leaf spring portion, and another end of the third leaf spring portion supports the contact portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26),
another end of the second movable mechanism supports one end of the fourth leaf spring portion, and another end of the fourth leaf spring portion supports the contact portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
the other end of the third leaf spring portion and the other end of the fourth leaf spring portion are positioned between the one end of the third leaf spring portion and the one end of the fourth leaf spring portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4  and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 18, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
a pseudo force sense generation apparatus comprising: 
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306) wherein a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the contact mechanism has a first movable mechanism which performs asymmetric  vibration along the first axis relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10, Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), a first leaf spring mechanism which performs the asymmetric vibration together with the first movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and a contact portion which is at least partially positioned outside the first leaf spring mechanism and performs asymmetric motion based on the asymmetric vibration of the first leaf spring mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the first leaf spring mechanism elastically deforms in the direction along the second axis when force in the direction along the second axis having a different orientation than the first axis is given, and gives force in the direction along the first axis to the contact portion when force in the direction along the first axis is given from the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
wherein
the pseudo force sense generation apparatus further comprises:
a third movable mechanism which performs third asymmetric vibration along the second axis relative to the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 15), wherein
the contact portion is rotatably supported by a part of the third movable mechanism, is capable of rotation about a rotating shaft substantially orthogonal to the first axis and the second axis (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], [0132], and FIG. 5-10: The actuator is not limited to a piezoelectric device, and may be a linear motor such as a voice coil or a device using an eccentric motor that obtains vibration by causing an eccentric shaft to rotate), and performs asymmetric motion that is based on at least one of the asymmetric vibration of the first leaf spring mechanism and the third asymmetric vibration of the third movable mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
the first leaf spring mechanism and the part of the third movable mechanism connect the base mechanism side to the contact portion side which performs asymmetric motion relative to the base mechanism based on at least one of the asymmetric vibration and the third asymmetric vibration (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 19, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
a pseudo force sense generation apparatus comprising: 
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30): and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to skin or mucous membrane with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306) wherein 
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the contact mechanism has a first movable mechanism which performs asymmetric vibration along the first axis relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10, Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), a first leaf spring mechanism which performs the asymmetric vibration together with the first movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and a contact portion which is at least partially positioned outside the first leaf spring mechanism and performs asymmetric motion based on the asymmetric vibration of the first leaf spring mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) the first leaf spring mechanism elastically deforms in the direction along the second axis when force in the direction along the second axis having a different orientation than the first axis is given, and gives force in the direction along the first axis to the contact portion when force in the direction along the first axis is given from the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), wherein
the pseudo force sense generation apparatus  further comprises:
a third movable mechanism which performs third asymmetric vibration along the second axis relative to the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 15); and
a connecting portion with one end thereof being rotatably supported by a part of the third movable mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], [0132], and FIG. 5-10: The actuator is not limited to a piezoelectric device, and may be a linear motor such as a voice coil or a device using an eccentric motor that obtains vibration by causing an eccentric shaft to rotate and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), wherein
the contact portion is supported at another end of the connecting portion, is capable of rotation about a rotating shaft substantially orthogonal to the first axis and the second axis, and performs asymmetric motion that is based on at least one of the asymmetric vibration of the first leaf spring mechanism and the third asymmetric vibration of the third movable mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
the first leaf spring mechanism and the connecting portion connect the base mechanism side to the contact portion side which performs asymmetric motion relative to the bas mechanism based on at least one of the asymmetric vibration and the third asymmetric vibration (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 20, Takenaka, Biggs, and Delson disclose the limitations of claim 19 further comprising the pseudo force sense generation apparatus according to Claim 19, wherein the other end of the connecting portion and the contact portion are attached to a part of the first leaf spring mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 21, Takenaka, Biggs, and Delson disclose the limitations of claim 19 further comprising the pseudo force sense generation apparatus according to Claim 19, wherein
the contact portion includes a first area positioned on one surface side of the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), a second area supported at one end of the first area, and a third area supported at another end of the second area and positioned on another surface side of the base mechanism, the first area is supported by the part of the first leaf spring mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and at least a part of the base mechanism, at least a part of the first movable mechanism, and at least a part of the first leaf spring mechanism are positioned between the first area and the third area (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (Takenaka – US 2017/0254662 A1) in view of Biggs et al. (Biggs – US 2014/0085065 A1) and Delson et al. (Delson – US 2012/0232780 A1) and further in view of Jung et al. (Jung – US 2013/0285801 A1).

As to claim 11, Takenaka, Biggs, and Delson disclose the limitations of claim 9 except for the claimed limitations of the pseudo force sense generation apparatus according to Claim 9, wherein
the intervening component is a hinge including a first attachment portion and a second attachment portion capable of rotating relative to the first attachment portion about a hinge shaft, the hinge shaft of the hinge is positioned in an orientation along the first axis, and the first attachment portion is attached to the base mechanism-side component side and the second attachment portion is attached to the body portion side, or the first attachment portion is attached to the contact mechanism-side component side and the second attachment portion is attached to the contact portion side, and
the second intervening component is a second hinge including a third attachment portion and a fourth attachment portion capable of rotating relative to the third attachment portion about a hinge shaft, the hinge shaft of the second hinge is positioned in an orientation along the second axis, and the third attachment portion is attached to the second base mechanism-side component side and the fourth attachment portion is attached to the body portion side, or the third attachment portion is attached to the second contact mechanism-side component side and the fourth attachment portion is attached to the contact portion side.
However, it has been known in the art of haptic device to implement the pseudo force sense generation apparatus as claimed, as suggested by Jung, which discloses
the intervening component is a hinge including a first attachment portion and a second attachment portion capable of rotating relative to the first attachment portion about a hinge shaft, the hinge shaft of the hinge is positioned in an orientation along the first axis, and the first attachment portion is attached to the base mechanism-side component side and the second attachment portion is attached to the body portion side, or the first attachment portion is attached to the contact mechanism-side component side and the second attachment portion is attached to the contact portion side (Jung: Abstract, [0013]-[0017], [0022]-[0026], [0053]-[0057], and FIG. 6 the hinge part 320: the first coupling protrusion is protruded toward the touch pad and then coupled with touch pad, the upper surface of the hinge part is spaced apart from the lower surface of the touch pad, and thus it is prevented that the hinge part is interfered with the touch pad upon the bending deformation of the hinge part), and
the second intervening component is a second hinge including a third attachment portion and a fourth attachment portion capable of rotating relative to the third attachment portion about a hinge shaft, the hinge shaft of the second hinge is positioned in an orientation along the second axis, and the third attachment portion is attached to the second base mechanism-side component side and the fourth attachment portion is attached to the body portion side, or the third attachment portion is attached to the second contact mechanism-side component side and the fourth attachment portion is attached to the contact portion side (Jung: Abstract, [0013]-
Therefore, in view of teachings by Takenaka, Biggs, Delson and Jung it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka, Biggs and Delson to include the pseudo force sense generation apparatus as claimed, as suggested by Jung. The motivation for this is to implement a known alternative design using hinge parts for transferring haptic feedback in an object.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bae et al., US 2013/0342484 A1, discloses electronic device having floating panel.
Suzuki et al., US 2006/0255683 A1, discloses haptic feedback controller method of controlling the same and method of transmitting messages that uses a haptic feedback controller.
Yun et al., US 2017/0153703 A1, discloses piezoelectric haptic feedback structure.
Levesque et al., US 2016/0018891 A1, discloses systems and methods for determining haptic effects for multi-touch input.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684